       Case 1:18-cv-00410-TJM-DEP Document 37 Filed 01/24/19 Page 1 of 2
                            JACQUELINE M. JAMES, ESQ.
 The James Law Firm                                                    T: (914) 358 6423
 445 Hamilton Avenue                                                   F: (914) 358 6424
 Suite 1102                                                            jjameslaw@optonline.net
 White Plains, NY 10601                                                jacquelinejameslaw.com




                                                               January 24, 2019


The Honorable David E. Pebbles
Federal Building and United States Courthouse
P.O. Box 7345
Syracuse , NY 13261-7345

Re: 18-cv-0410-TJM-DEP Plaintiff’s January 24, 2019 Status Letter

Dear Judge Pebbles:

       The James Law Firm, PLLC represents Plaintiff in the above captioned matter.

       Pursuant to the Court’s January 17, 2019 Text Order (D.E. #35), Plaintiff files this Status
Letter. In response to this Order, Plaintiff sent Defendant a copy of this Court’s January 8, 2019
Order to Show Cause (D. E. #32), via UPS Next Day Air Saver and received confirmation that the
letter was delivered and left at the front door on January 24, 2019.

       On or about January 22, 2019, Plaintiff received a letter from a third party, which was
addressed to both Your Honor and myself. This letter was stamped as received by the Court on
January 9, 2019. In that letter the third party states he resided at the address listed in the ISP’s
subpoena response which identified Defendant’s true identity. However, this third-party is not the
Defendant in this matter. And, the letterhead list the same address Plaintiff received from the ISP
and at which Plaintiff served the named Defendant with this Court’s January 8, 2019 Order.
Although the third-party letter provides personal financial information and requests to begin
settlement negotiations, the author did not provide a telephone number or other direct contact
information.

       As such, Plaintiff will send the third-party a letter and request clarification of the position
the he is taking in regard to this matter. Plaintiff will also request accurate contact information
from the third-party. Plaintiff will respond promptly to any response received from the third-party
or the defendant.

        Plaintiff’s counsel further informs this Court that Plaintiff has not received copies of several
letters filed under seal addressed to this Court from the John Doe defendant and/or on behalf of
the John Doe defendant. See i.e. D.E. 30,31,33 and 34. Finally, Plaintiff is not in direct contact
with the named defendant.

                                                       Respectfully Submitted,

                                                       By: /s/Jacqueline M. James
                                                       Jacqueline M. James, Esq. (1845)
                                                                                                      1
Case 1:18-cv-00410-TJM-DEP Document 37 Filed 01/24/19 Page 2 of 2



                                   The James Law Firm, PLLC
                                   445 Hamilton Avenue, Suite 1102
                                   White Plains, New York 10601
                                   T: 914-358-6423
                                   F: 914-358-6424
                                   jjameslaw@optonline.net




                                                                     2
